
	

114 HR 4241 IH: Copyright Office for the Digital Economy Act
U.S. House of Representatives
2015-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4241
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2015
			Mr. Marino (for himself, Ms. Judy Chu of California, and Mrs. Comstock) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish the United States Copyright Office as an agency in the legislative branch, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Copyright Office for the Digital Economy Act. 2.Establishment and organization of the United States Copyright Office (a)Establishment and organizationSection 701 of title 17, United States Code, is amended to read as follows:
				
					701.United States Copyright Office; organization, powers, and duties
 (a)EstablishmentThe United States Copyright Office is established as an agency in the legislative branch. (b)Director and deputy director (1)Director (A)AppointmentThe powers and duties of the United States Copyright Office shall be vested in a Director of the United States Copyright Office, who shall be a citizen of the United States and shall be appointed by the President, by and with the advice and consent of the Senate. The President shall make the appointment after receiving the recommendations of the commission established under subparagraph (B).
								(B)Commission to recommend individuals
 (i)EstablishmentThere is established a commission to recommend individuals to the President for appointment to the office of Director (in this subsection referred to as the commission). The commission shall recommend at least three individuals for appointment to such office. The commission shall be composed of—
 (I)the Speaker of the House of Representatives; (II)the President pro tempore of the Senate;
 (III)the majority and minority leaders of the House of Representatives and the Senate; and (IV)the chairmen and the ranking minority members of the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate.
 (ii)Timing of recommendationsThe commission shall make its recommendations to the President for Director— (I)in the case of the first Director appointed under this paragraph, not later than 60 days after the date of the enactment of the Copyright Office for the Digital Economy Act; and
 (II)in the case of any subsequent vacancy in the office of Director, not later than 60 days after the date on which the vacancy occurs.
 (iii)Appointments without recommendationsIf the commission does not make its recommendations to the President within the applicable 60-day period provided in clause (ii), the President may appoint a Director without receiving such recommendations.
 (C)Term of officeThe term of office of the Director shall be 10 years. An individual appointed Director under subparagraph (A) shall not be eligible for reappointment to such office. An individual may serve as Director after the expiration of the term for which the individual was appointed until a successor has been appointed.
 (D)Removal from officeThe President may remove the Director solely for inefficiency, neglect of duty, or malfeasance in office.
 (2)Deputy directorThe Director shall appoint a Deputy Director of the United States Copyright Office, who shall be vested with the authority to act in the capacity of the Director in the event of the absence or incapacity of the Director. Before appointing a Deputy Director, the Director shall consult with the commission. The Deputy Director shall be a citizen of the United States and shall be appointed without regard to political affiliation.
 (3)QualificationsThe Director and Deputy Director shall be persons who have a professional background and experience in copyright law.
 (c)Other officers and employeesThe Director shall appoint and fix the pay of such other officers, employees (including attorneys), and agents of the Office as the Director considers necessary to carry out the functions of the Office, define the title, authority, and duties of such officers and employees, and delegate to them such of the powers vested in the Office as the Director may determine. The Director shall appoint officers and employees under this subsection who have responsibility for administering technology and data systems of the Office.
 (d)Administrative functions and dutiesAll administrative functions and duties under this title, except as otherwise specified, are the responsibility of the Director.
 (e)Specific powers and dutiesIn addition to the powers and duties set forth in other provisions of this title, the Office— (1)shall advise Congress on national and international issues relating to copyright, other matters arising under this title, and related matters;
 (2)shall provide advice and assistance to the executive branch and the Judiciary on national and international issues relating to copyright, other matters arising under this title, and related matters;
 (3)shall participate in meetings of international intergovernmental organizations and meetings with foreign government officials, and shall serve on United States delegations, relating to copyright, other matters arising under this title, and related matters;
 (4)shall conduct studies and programs regarding copyright, other matters arising under this title, and related matters, the administration of the Copyright Office, or any function vested in the Copyright Office by law, including educational programs conducted cooperatively with foreign intellectual property offices and international intergovernmental organizations;
 (5)shall review and maintain its records and provide services in a manner that reflects applicable technological needs and developments;
 (6)shall perform such other functions as Congress may direct, or as may be appropriate in furtherance of the functions and duties specifically set forth in this title; and
 (7)shall adopt a seal to be used to authenticate all certified documents issued by the Copyright Office.
 (f)Role as congressional advisorNo officer or agency of the United States shall have any authority to require the Director or any other officer or employee of the Copyright Office to submit legislative recommendations, or testimony or comments on legislation, to any officer or agency of the United States for approval, comments, or review before the submission of such recommendations, testimony, or comments to Congress.
 (g)Additional operational authoritiesThe Office— (1)may acquire, construct, purchase, lease, hold, manage, operate, improve, alter, and renovate any real, personal, or mixed property, or any interest therein, as it considers necessary to carry out its functions;
 (2)may make such purchases, contracts for the construction, maintenance, or management and operation of facilities, and contracts for supplies or services, including information technology, as it considers necessary to carry out the functions of the Office, without regard to the provisions of subtitle I and chapter 33 of title 40, division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, and the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.);
 (3)may enter into and perform such purchases and contracts for printing services, including the processes of composition, platemaking, presswork, silk screen processes, binding, and microform, and the products of such processes, as it considers necessary to carry out the functions of the Office, without regard to sections 501 through 517 and 1101 through 1123 of title 44;
 (4)may use, with their consent, services, equipment, personnel, and facilities of other departments, agencies, and instrumentalities of the Federal Government, on a reimbursable basis; and
 (5)may retain and use, to carry out the functions of the Office, all of its revenues and receipts, including revenues from the sale, lease, or disposal of any real, personal, or mixed property, or any interest therein, of the Office.
 (h)Annual reportThe Director shall, not later than 180 days after the end of each fiscal year, make and publish an annual report of the work and accomplishments of the Copyright Office for that fiscal year..
 (b)Director definedSection 101 of title 17, United States Code, is amended— (1)by inserting after the definition of digital transmission the following:
					The term Director means the Director of the United States Copyright Office. ; and
 (2)by inserting after the definition of copies the following: The terms Copyright Office and Office mean the United States Copyright Office.. 3.Modernizing copyright registration (a)Registration in generalSection 408 of title 17, United States Code, is amended—
 (1)in subsection (a), by striking the deposit specified by this section and inserting any examination copies required by regulations issued under this section; (2)by amending subsection (b) to read as follows:
					
						(b)Examination copies for copyright registration
 (1)The Director shall issue regulations specifying the form, quality, and content of examination copies of works to be submitted under subsection (a). Such regulations shall include provisions governing the retention and disposition of examination copies, and may, in the Director’s discretion, include appropriate administrative classifications, group registration practices, and other provisions that both facilitate registration and establish a meaningful public record. The administrative classification of works has no significance with respect to the subject matter of copyright or the exclusive rights provided by this title.
 (2)Pursuant to regulations issued by the Director upon consultation with the Librarian of Congress, the Director shall provide the Library of Congress access to examination copies and related data solely for the Library’s determination of whether to demand a deposit under section 407 or to otherwise engage with copyright owners regarding works of authorship that may be of curatorial and collection interest to the national library. The Director shall consult with the Librarian of Congress, as the Director considers appropriate, on other matters of common interest.; 
 (3)by striking subsection (c) and redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively; and
 (4)in subsection (e)(3)(B), as redesignated, by striking a deposit and inserting an examination copy. (b)Retention and disposition of articles deposited in Copyright OfficeSection 704 of title 17, United States Code, is amended—
 (1)by amending subsection (b) to read as follows:  (b)In the case of published works deposited pursuant to section 407, all copies, phonorecords, and identifying material deposited are available to the Library of Congress for its collections, or for exchange or transfer to any other library according to regulations issued by the Director that prescribe the period of retention and applicable conditions.; and
 (2)by striking subsections (c) and (d) and redesignating subsection (e) as subsection (c). 4.Pay of director, deputy director, and associate directors (a)Pay of directorSection 5314 of title 5, United States Code, is amended by striking Register of Copyrights and inserting Director of the United States Copyright Office.
 (b)Pay of deputy directorSection 5315 of title 5, United States Code, is amended by adding at the end the following:  Deputy Director of the United States Copyright Office..
			5.Copyright Advisory Board
 (a)Establishment and functionsChapter 7 of title 17, United States Code, is amended by adding at the end the following new section:
				
					710.Copyright Advisory Board
 (a)EstablishmentThe Director shall establish a Copyright Advisory Board to advise and consult with the Copyright Office in the exercise of its functions under the copyright laws, and to provide information on emerging practices regarding copyright, including technology practices.
 (b)MembershipThe Director shall appoint the Copyright Advisory Board. In doing so, the Director shall seek to assemble experts in copyright law and practice, including authors, licensees, licensing organizations, public interest organizations, nonprofit organizations, and technology providers.
 (c)MeetingsThe Copyright Advisory Board shall meet from time to time at the call of the Director, but, at a minimum, shall meet at least twice in each year.
 (d)Compensation and travel expensesMembers of the Copyright Advisory Board shall not receive compensation by reason of their service on the Advisory Board, but shall be allowed travel expenses, including per diem in lieu of subsistence, under subchapter I of chapter 57 of title 5.
 (e)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Copyright Advisory Board.. (b)Conforming amendmentThe table of sections for chapter 7 of title 17, United States Code, is amended by adding at the end the following:
				
					
						709. Copyright Advisory Board..
			6.Transfer of administrative functions
			(a)Interim administrative support by the library of congress
				(1)In general
 (A)Support by librarian of congressUntil such time as the first Director of the United States Copyright Office is appointed under section 701 of title 17, United States Code, as amended by section 2(a) of this Act, the Librarian of Congress shall continue to perform, on and after the effective date of this Act, any administrative functions the Librarian performs, on the day before such effective date, for or to the benefit of the Copyright Office (including the Copyright Royalty Judges).
 (B)Transfer of administrative functionsOn the date on which the first Director of the United States Copyright Office is appointed under section 701 of title 17, United States Code, the administrative functions described in subparagraph (A) shall be transferred to the Director.
 (2)Cooperation of LibraryThe Librarian of Congress shall ensure the full cooperation of the Library of Congress with the Director and facilitate access to any records or other information the Director requests for purposes of carrying out the transfer of administrative functions to the Director.
				(b)Leasing of space by GSA for the united states copyright office
 (1)In generalSubject to the availability of funds, the Administrator of the General Services Administration may acquire real property by lease for the use of the United States Copyright Office in the District of Columbia.
 (2)LimitationNo obligation entered into pursuant to the authority of this subsection shall be in advance of, or in excess of, available appropriations.
 (c)Status reportNot later than 18 months after the date of the appointment of the first Director under section 701 of title 17, United States Code, the Director shall submit to Congress the following:
 (1)A status report regarding the transfer of administrative functions under this section and modernization objectives of the Copyright Office, including improvements to staffing, fee schedules, technology, and services.
 (2)Recommendations for additional amendments to title 17, United States Code, that are necessary by reason of the enactment of this Act or to assist the Copyright Office in its modernization efforts.
 (3)Such other recommendations that the Director considers appropriate. (d)DefinitionFor purposes of this section, the term administrative functions includes, but is not limited to, any operational support, information technology, physical space, and any other support services that the Library of Congress was providing to the Copyright Office as of the day before the effective date of this Act.
			7.Study of mandatory deposit
 (a)In generalThe Director of the United States Copyright Office shall conduct a study on the future administration of mandatory deposit provisions in section 407 of title 17, United States Code. Such study shall cover the following:
 (1)The history of the mandatory deposit provisions and their application to the digital era. (2)The Library’s preferences regarding format or quality when seeking deposits that are appropriate to preservation efforts.
 (3)The concerns of copyright owners relating to the Library’s retention of works, copying of works for preservation purposes, and copying or sharing required to make such works, including digital works, available to Library patrons or the public at large.
 (4)Observations regarding the legal and administrative conditions under which the Copyright Office may transfer to the Library the responsibility for administering such section 407.
 (5)Relevant experience from foreign countries that have adopted similar or analogous regimes for the benefit of their national libraries, archives, or other institutions.
 (6)Such recommendations, including recommendations for statutory changes, that the Director considers appropriate.
 (b)Submission of report to CongressThe Director of the United States Copyright Office shall, not later than 1 year after the date of the enactment of this Act, submit to Congress a report on the results of the study conducted under subsection (a). The Director shall also publish the report on the website of the Copyright Office.
 (c)Public comment periodIn conducting the study under subsection (a), the Director of the United States Copyright Office shall provide an opportunity for the submission of public comments on the subject matter of the study, and shall publish with the study the responses of the Director to those comments.
 8.Technology studiesThe Director of the United States Copyright Office shall periodically conduct studies of the information technology and operations of the United States Copyright Office in order to ensure that the Office has the technology and staff necessary to establish and maintain a modern copyright system. Such studies shall—
 (1)evaluate the effectiveness of current technologies and staff in meeting the needs of the copyright community, including internal and external users; and
 (2)analyze potential improvements in technologies and staff to meet those needs. 9.Technical and conforming amendments (a)Amendments to title 17, united states code (1)Section 111(d) of title 17, United States Code, is amended by striking Librarian of Congress each place it appears and inserting Director.
 (2)Section 119(b) of title 17, United States Code, is amended by striking Librarian of Congress each place it appears and inserting Director. (3)Section 410(d) of title 17, United States Code, is amended by striking deposit and inserting examination copy.
 (4)Section 411(a) of title 17, United States Code, is amended by striking deposit and inserting examination copy. (5)Section 702 of title 17, United States Code, is amended by striking All regulations established by the Register under this title are subject to the approval of the Librarian of Congress..
 (6)Section 704(d) of title 17, United States Code, is amended by striking deposit and inserting examination copy. (7)Section 705 of title 17, United States Code, is amended by striking deposits each place it appears and inserting examination copies.
 (8)Section 709 of title 17, United States Code, is amended by striking deposit and inserting examination copy. (9)Section 801 of title 17, United States Code, is amended—
 (A)in subsection (a)— (i)in the first sentence, by striking Librarian of Congress and inserting Director; and
 (ii)by striking the second sentence; (B)in subsection (b)(8), by striking Register of Copyrights within the Library of Congress and inserting Director;
 (C)in subsection (d), by striking Librarian of Congress and inserting Director; and (D)by striking subsection (e) and redesignating subsection (f) as subsection (e).
 (10)Section 802 of title 17, United States Code, is amended— (A)by striking Librarian of Congress and Librarian each place it appears and inserting Director; and
 (B)in subsection (i), by striking Librarian of Congress and Librarian each place it appears and inserting Director. (11)Section 803 of title 17, United States Code, is amended—
 (A)in subsection (a), by striking Librarian of Congress the first place it appears and inserting Director; (B)in subsection (b)(6)(A), by striking Librarian of Congress and inserting Director;
 (C)in subsection (c)(6), by striking Librarian of Congress or Librarian in each place it appears and inserting Director; and (D)in subsection (e)(1), by striking Librarian of Congress each place it appears and inserting Director.
 (12)Section 1201(a)(1) of title 17, United States Code, is amended— (A)in subparagraph (C)—
 (i)in the first sentence, by striking the Librarian of Congress, upon the recommendation of the Register of Copyrights, who shall consult with the Assistant Secretary for Communications and Information of the Department of Commerce and report and comment on his or her views in making such recommendation and inserting the Director, after consulting with the Assistant Secretary for Communications and Information of the Department of Commerce; and
 (ii)in the second sentence, by striking Librarian each place it appears and inserting Director; and (B)in subparagraph (D), by striking Librarian each place it appears and inserting Director.
 (13)Title 17, United States Code, is amended by striking Register of Copyrights or Register (except when used in the term Federal Register) each place it appears and inserting Director. (14)The item relating to chapter 7 in the table of chapters for title 17, United States Code, is amended to read as follows:
					
						
							7. United States Copyright Office701.
 (15)The heading for chapter 7 of title 17, United States Code, is amended to read as follows:  7United States Copyright Office. (16)The item relating to section 701 in the table of contents for chapter 7 of title 17, United States Code, is amended to read as follows:
					
						
							701. United States Copyright Office; organization, powers, and duties..
				(b)Other provisions of law
 (1)Section 301(b)(3)(A)(ii) of the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (15 U.S.C. 8111(b)(3)(A)(ii)) is amended—
 (A)by striking Register of Copyrights the first place it appears and inserting Director of the United States Copyright Office; and (B)by striking Register of Copyrights the second place it appears and inserting Director.
 (2)Section 2 of title 35, United States Code, is amended by striking Register of Copyrights each place it appears and inserting Director of the United States Copyright Office. 10.Effective date; transitional provisions (a)Effective dateThis Act and the amendments made by this Act shall take effect upon the expiration of the 90-day period beginning on the date of the enactment of this Act, except that the provisions of section 701 of title 17, United States Code, as amended by section 2(a) of this Act, shall take effect on the date of the enactment of this Act.
			(b)Continuation in office of certain officers
 (1)Register of copyrightsAn individual serving as the Register of Copyrights on the day before the date of the enactment of this Act may serve, on and after that date, as the interim Director of the United States Copyright Office until a Director of the United States Copyright Office has been appointed under section 701 of title 17, United States Code, as amended by section 2(a) of this Act.
 (2)Copyright royalty judgesAn individual serving as a Copyright Royalty Judge on the day before the effective date of this Act may continue to serve in that role until the date on which a Copyright Royalty Judge to replace such individual is appointed under section 801 of title 17, United States Code.
 (c)Carryover of personnelEffective on the effective date under subsection (a), all employees of the Library of Congress serving in the Copyright Office on the day before such effective date shall become employees of the United States Copyright Office, without a break in service.
 (d)Transfer of assetsExcept as otherwise provided in this Act, so much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with a function that this Act vests in the United States Copyright Office shall be available and transferred to the Director.
			11.Miscellaneous provisions
 (a)ReferencesAny reference to the Register of Copyrights in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to the Copyright Office, shall be deemed to refer to the Director of the United States Copyright Office.
 (b)Legal documentsAll orders, determinations, rules, regulations, permits, grants, loans, contracts, agreements, certificates, licenses, and privileges related to a function that is vested in the Copyright Office and that are in effect on the effective date of this Act (or become effective after such date pursuant to their terms as in effect on such effective date), shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law.
 (c)ProceedingsThis Act shall not affect any proceedings or any applications for any benefits, service, license, permit, or certificate pending on the effective date of this Act before the Copyright Office or the Copyright Royalty Judges, but such proceedings and requests shall be continued. Orders and determinations shall be issued in such proceedings, appeals shall be taken therefrom, and actions shall be taken pursuant to such orders and determinations, as if this Act had not been enacted, and orders and determinations issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this subsection shall be considered to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this subtitle had not been enacted.
 (d)SuitsThis Act shall not affect suits commenced before the effective date of this Act, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this Act had not been enacted.
			
